Exhibit 10.22

 

CHANGE IN CONTROL AGREEMENT

 

December 10, 2008

 

Reza A. Ghanbari

3144 Northview Road

Wayzata, MN 55391

 

Dear Dr. Ghanbari:

 

In connection with your hiring as the Executive Vice President, Strategy and
Products of Vital Images, Inc., a Minnesota corporation (the “Company”), we
hereby offer you valuable and unique benefits.  The Company considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its
shareholders.  In this connection, the Company recognizes that, as is the case
with many publicly held corporations, the possibility of a Change in Control may
arise and that such possibility and the uncertainty and questions which it may
raise among management may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.

 

Accordingly, the Board has determined that appropriate steps should be taken to
minimize the risk that Company management will depart prior to a Change in
Control, thereby leaving the Company without adequate management personnel
during such a critical period, and that appropriate steps also be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control.  In
particular, the Board believes it important, should the Company or its
shareholders receive a proposal for transfer of control, that you be able to
continue your management responsibilities without being influenced by the
uncertainties of your own personal situation.

 

The Board recognizes that continuance of your position with the Company involves
a substantial commitment to the Company in terms of your personal life and
professional career and the possibility of foregoing present and future career
opportunities, for which the Company receives substantial benefits.  Therefore,
to induce you to remain in the employ of the Company, this Agreement, which has
been approved by the Board, sets forth the benefits which the Company agrees
will be provided to you in the event your employment with the Company is
terminated in connection with a Change in Control under the circumstances
described below.

 

The following terms will have the meaning set forth below unless the context
clearly requires otherwise.  Terms defined elsewhere in this Agreement will have
the same meaning throughout this Agreement.

 

ARTICLE I.

DEFINITIONS

 

1.             “Affiliate” means (i) any corporation more than 50% of whose
outstanding securities ordinarily having the right to vote at elections of
directors is owned directly or indirectly by the Company or (ii) any other form
of business entity in which the Company, by virtue of a direct or indirect
ownership interest, has the right to elect a majority of the members of such
entity’s governing body.

 

--------------------------------------------------------------------------------


 

2.             “Agreement” means this letter agreement as amended, extended or
renewed from time to time in accordance with its terms.

 

3.             “Board” means the board of directors of the Company duly
qualified and acting at the time in question.  On and after the date of a Change
in Control, any duty of the Board in connection with this Agreement is
nondelegable and any attempt by the Board to delegate any such duty is
ineffective.

 

4.             “Cause” means:

 

a.             your gross misconduct;

 

b.             your willful and continued failure to perform substantially your
duties with the Company (other than any such failure (1) resulting from your
Disability or incapacity due to bodily injury or physical or mental illness or
(2) relating to changes in your duties after a Change in Control which
constitute Good Reason) after a demand for substantial performance is delivered
to you by the chair of the Board which specifically identifies the manner in
which you have not substantially performed your duties and provides for a
reasonable period of time within which you may take corrective actions; or

 

c.             your conviction (including a plea of nolo contendere) of
willfully engaging in illegal conduct constituting a felony or gross misdemeanor
under federal or state law which is materially and demonstrably injurious to the
Company or which impairs your ability to perform substantially your duties for
the Company.

 

An act or failure to act will be considered “gross” or “willful” for this
purpose only if done, or omitted to be done, by you in bad faith and without
reasonable belief that it was in, or not opposed to, the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Company’s board of directors (or a committee
thereof) or based upon the advice of counsel for the Company will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.  It is also expressly understood that
your attention to matters not directly related to the business of the Company
will not provide a basis for termination for Cause so long as the Board did not
expressly disapprove in writing of your engagement in such activities either
before or within a reasonable period of time after the Board knew or could
reasonably have known that you engaged in those activities.  Notwithstanding the
foregoing, you may not be terminated for Cause unless and until there has been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in clauses a., b. or c. of this definition and
specifying the particulars thereof in detail.

 

5.             “Change in Control” means any of the following:

 

a.             the sale, exchange or other transfer, directly or indirectly, of
all or substantially all of the assets of the Company to any Person in one
transaction or in a series of related transactions which occur during the
twelve-month period ending on the date of the most recent purchase or other
acquisition by such Person;

 

b.             any Person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of (1) 30 percent or
more, but not more than 50

 

2

--------------------------------------------------------------------------------


 

percent, of the combined voting power of the outstanding securities of the
Company ordinarily having the right to vote at elections of directors, unless
the transaction resulting in such ownership has been approved in advance by the
“continuing directors” or (2) more than 50 percent of the combined voting power
of the outstanding securities of the Company ordinarily having the right to vote
at elections of directors (regardless of any approval by the continuing
directors);

 

d.             a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to the effective date of such
merger or consolidation have, solely on account of ownership of securities of
the Company at such time, “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) immediately following the effective date of such merger or
consolidation of securities of the surviving company representing less than 50
percent of the combined voting power of the surviving corporation’s then
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the continuing directors); or

 

e.             the continuing directors cease for any reason to constitute at
least a majority of the Board.

 

For purposes of this Section 1(e), a “continuing director” means any individual
who is a member of the Board on August 1, 2008, while he or she is a member of
the Board, and any individual who subsequently becomes a member of the Board
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors who are continuing
directors (either by a specific vote or by approval of the proxy statement of
the Company in which such individual is named as a nominee for director without
objection to such nomination).

 

In all cases, the determination of whether a Change in Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.

 

6.             “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a specific provision of the Code includes a reference to such
provision as it may be amended from time to time and to any successor provision.

 

7.             “Company” means Vital Images, Inc. and/or any Affiliate.

 

8.             “Confidential Information” means information which is proprietary
to the Company or proprietary to others and entrusted to the Company, whether or
not trade secrets. It includes information relating to business plans and to
business as conducted or anticipated to be conducted, and to past or current or
anticipated products or services.  It also includes, without limitation,
information concerning research, development, purchasing, accounting, marketing
and selling.  All information which you have a reasonable basis to consider
confidential is Confidential Information, whether or not originated by you and
without regard to the manner in which you obtain access to that and any other
proprietary information.

 

9.             “Date of Termination” following a Change in Control (or prior to
a Change in Control if your termination was either a condition of the Change in
Control or was at the request or insistence of any Person related to the Change
in Control) means:

 

3

--------------------------------------------------------------------------------


 

a.             if your employment is to be terminated for Disability, 30 days
after Notice of Termination is given (provided that you have not returned to the
performance of your duties on a full-time basis during such 30-day period);

 

b.             if your employment is to be terminated by the Company for Cause
or by you for Good Reason, the date specified in the Notice of Termination,
which date may not be less than 30 days or more than 60 days after the date on
which the Notice of Termination is given unless you and the Company otherwise
expressly agree;

 

c.             if your employment is to be terminated by the Company for any
reason other than Cause, Disability, death or Retirement, the date specified in
the Notice of Termination, which in no event may be a date earlier than 90 days
after the date on which a Notice of Termination is given, unless an earlier date
has been expressly agreed to by you in writing either in advance of, or after;
receiving such Notice of Termination; or

 

d.             if your employment is terminated by reason of death or
Retirement, the date of death or Retirement, respectively.

 

In the case of termination by the Company of your employment for Cause, if you
have not previously expressly agreed in writing to the termination, then within
30 days after receipt by you of the Notice of Termination with respect thereto,
you may notify the Company that a dispute exists concerning the termination, in
which event the Date of Termination will be the date set either by mutual
written agreement of the parties or by the judge or arbitrators in a proceeding
as provided in Article VII Section 6 of this Agreement.  During the pendency of
any such dispute, you will continue to make yourself available to provide
services to the Company and the Company will continue to pay you your full
compensation and benefits in effect immediately prior to the date on which the
Notice of Termination is given (without regard to any changes to such
compensation or benefits which constitute Good Reason) and until the dispute is
resolved in accordance with Article VII Section 6 of this Agreement.  You will
be entitled to retain the full amount of any such compensation and benefits
without regard to the resolution of the dispute unless the judge or arbitrators
decide(s) that your claim of a dispute was frivolous or advanced by you in bad
faith.

 

10.           “Disability” means a disability as defined in the Company’s
long-term disability plan as in effect immediately prior to the Change in
Control or; in the absence of such a plan, means permanent and total disability
as defined in section 22(e)(3) of the Code.

 

11.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.  Any reference to a specific provision of the Exchange Act or to any
rule or regulation thereunder includes a reference to such provision as it may
be amended from time to time and to any successor provision.

 

12.           “Good Reason” means:

 

a.             change in your status, position(s), duties or responsibilities as
an executive of the Company as in effect immediately prior to the Change in
Control which, in your reasonable judgment, is an adverse change (other than, if
applicable, any such change directly attributable to the fact that the Company
is no longer publicly owned) except in connection with the termination of your
employment for Cause, Disability or Retirement or as a result of your death or
by you other than for Good Reason;

 

4

--------------------------------------------------------------------------------


 

b.             a reduction by the Company in your base salary (or an adverse
change in the form or timing of the payment thereof) as in effect immediately
prior to the Change in Control or as thereafter increased;

 

c.             the failure by the Company to continue in effect any Plan in
which you (and/or your family) are eligible to participate at any time during
the 90-day period immediately preceding the Change in Control (or Plans
providing you (and/or your family) with at least substantially similar benefits)
other than as a result of the normal expiration of any such Plan in accordance
with its terms as in effect immediately prior to the 90-day period immediately
preceding the time of the Change in Control, or the taking of any action, or the
failure to act, by the Company which would adversely affect your (and/or your
family’s) continued eligibility to participate in any of such Plans on at least
as favorable a basis to you (and/or your family) as is the case on the date of
the Change in Control or which would materially reduce your (and/or your
family’s) benefits in the future under any of such Plans or deprive you (and/or
your family) of any material benefit enjoyed by you (and/or your family) at the
time of the Change in Control;

 

d.             the Company’s requiring you to be based more than 30 miles from
where your office is located immediately prior to the Change in Control, except
for required travel on the Company’s business, and then only to the extent
substantially consistent with the business travel obligations which you
undertook on behalf of the Company during the 90-day period immediately
preceding the Change in Control (without regard to travel related to or in
anticipation of the Change in Control);

 

e.             the failure by the Company to obtain from any Successor the
assent to this Agreement contemplated by Article VI of this Agreement;

 

f.              any purported termination by the Company of your employment
which is not properly effected pursuant to a Notice of Termination and pursuant
to any other requirements of this Agreement, and for purposes of this Agreement,
no such purported termination will be effective;

 

g.             any refusal by the Company to continue to allow you to attend to
matters or engage in activities not directly related to the business of the
Company which, at any time prior to the Change in Control, you were not
expressly prohibited in writing by the Board from attending to or engaging in;
or

 

h.             the termination of your employment by the Company for any reason
other than death,  Cause, Disability or Retirement during the twelve (12) months
following the month in which a Change in Control occurs.

 

13.           “Notice of Termination” means a written notice given on or after
the date of a Change in Control (unless your termination before the date of the
Change in Control was either a condition of the Change in Control or was at the
request or insistence of any Person related to the Change in Control) which
indicates the specific termination provision in this Agreement pursuant to which
the notice is given.  Any purported termination by the Company or by you for
Good Reason on or after the date of a Change in Control (or before the date of a
Change in Control if your termination was either a condition of the Change in
Control or was at the request or insistence of any Person related to the Change
in Control) must be communicated by written Notice of Termination to be
effective; provided, that your failure to provide Notice of Termination will not
limit any of your rights under

 

5

--------------------------------------------------------------------------------


 

this Agreement except to the extent the Company demonstrates that it suffered
material actual damages by reason of such failure.

 

14.           “Person” means any individual, corporation, partnership, group,
association or other “person,” as such term is used in section 14(d) of the
Exchange Act, other than the Company, any Affiliate or any employee benefit
plan(s) sponsored by the Company or an Affiliate.

 

15.           “Plan” means any compensation plan, program, policy or agreement
(such as a stock option, restricted stock plan or other equity-based plan), any
bonus or incentive compensation plan, program, policy or agreement, any employee
benefit plan, program, policy or agreement (such as a thrift, pension, profit
sharing, medical, dental, disability, accident, life insurance, relocation,
salary continuation, expense reimbursements, vacation or fringe benefits plan or
policy) or any other plan, program, policy or agreement of the Company intended
to benefit employees (and/or their families) generally, management employees
(and/or their families) as a group or you (and/or your family) in particular.

 

16.           “Retirement” means termination of employment on or after the day
on which you attain the age of 65.

 

17.           “Successor” means any Person that succeeds to, or has the
practical ability to control (either immediately or solely with the passage of
time), the Company’s business directly, by merger, consolidation or other form
of business combination, or indirectly, by purchase of the Company’s outstanding
securities ordinarily having the right to vote at the election of directors or,
all or substantially all of its assets or otherwise.

 

ARTICLE II.

TERM OF AGREEMENT

 

This Agreement is effective immediately and will continue in effect until
December 10, 2009; provided, however; that commencing on December 10, 2009 and
each December 10 thereafter, the term of this Agreement will automatically be
extended for 12 additional months beyond the expiration date otherwise then in
effect, unless at least 90 calendar days prior to any such December 10, the
Company or you has given notice that this Agreement will not be extended; and,
provided, further; that if a Change in Control has occurred during the term of
this Agreement, this Agreement will continue in effect beyond the termination
date then in effect for a period of 12 months following the month during which
the Change in Control occurs or, if later, until the date on which the Company’s
obligations to you arising under or in connection with this Agreement have been
satisfied in full.

 

ARTICLE III.

CHANGE IN CONTROL BENEFITS

 

1.             Benefits upon a Change in Control Termination.  You will become
entitled to the payments and benefits described in clauses (a) and (b) of this
Section 1 of Article III, subject to the limitations described in clause (c) of
this Section 1 of Article III, and to the benefit of the provisions described in
clause (c), if and only if (i) your employment with the Company is terminated by
the Company for any reason other than death, Cause, Disability or Retirement, or
if you terminate your employment with the Company for Good Reason; and (ii) the
termination occurs either within the period beginning on the date of a Change in
Control and ending on the last day of the twelfth month that begins after the
month during which the Change in Control occurs or prior to a Change in Control
if

 

6

--------------------------------------------------------------------------------


 

your termination was either a condition of the Change in Control or was at the
request or insistence of a Person related to the Change in Control.

 

a.             Cash Payment.  Within ten (10) business days following the Date
of Termination or, if later, within ten (10) business days following the date of
the Change in Control, the Company will make a lump-sum cash payment to you in
an amount equal to your annual base salary in effect on the date of the Change
in Control.

 

b.             Welfare Plans. The Company will maintain in full force and
effect, for the continued benefit of you and your dependents for a period
terminating 24 months after the Date of Termination, all insured and
self-insured employee welfare benefit Plans (including, without limitation,
medical, life, dental, vision and disability plans) in which you were eligible
to participate at any time during the 90-day period immediately preceding the
Change in Control, provided that your continued participation is possible under
the general terms and provisions of such Plans and any applicable funding media
and without regard to any discretionary amendments to such Plans by the Company
following the Change in Control (or prior to the Change in Control if amended as
a condition or at the request or insistence of a Person (other than the Company)
related to the Change in Control) and provided that you continue to pay an
amount equal to your regular contribution under such Plans for such
participation (based upon your level of benefits and employment status most
favorable to you at any time during the 90-day period immediately preceding the
Change in Control).  The continuation period under federal and state
continuation laws, to the extent applicable, will begin to run from the date on
which coverage pursuant to this clause (b) ends.  If, at the end of the 24-month
period, you have not previously received or are not then receiving equivalent
benefits from a new employer (including coverage for any pre-existing
conditions), the Company, pursuant to federal and state law, will provide, for a
period of eighteen (18) months (the “COBRA Period”), a continuation of your and
your dependents’ coverage under such Plans (the “COBRA Coverage”), provided that
you will be required to pay for such benefits during the COBRA Period, should
you elect to receive COBRA Coverage.

 

c.             Limitation on Payments and Benefits.  Notwithstanding anything in
this Agreement to the contrary, if any of the payments or benefits to be made or
provided in connection with this Agreement, together with any other payments,
benefits or awards which you have the right to receive from the Company, or any
corporation which is a member of an “affiliated group” (as defined in section
1504(a) of the Code without regard to section 1504(b) of the Code) of which the
Company is a member (“Affiliate”), constitute an “excess parachute payment” (as
defined in section 280G(b) of the Code), two calculations will be performed.  In
the first calculation, the payments, benefits or awards will be reduced by the
amount the Company deems necessary so that none of the payments or benefits
under the Agreement (including from the existing Stock Option and Incentive
Plan) are excess parachute payments.  In the second calculation, the payments
will not be reduced so as to eliminate an excess parachute payment, but will be
reduced by the amount of the applicable excise tax as imposed by section 4999 of
the Code.  The two calculations will be compared and the calculation providing
the largest net payment to the employee will be utilized.  The calculations must
be made in good faith by legal counsel or a certified public accountant selected
by the Company, and such determination will be conclusive and binding upon you
and the Company.  If a reduction in payments or benefits is required by the
comparison above, the payments or benefits under the Agreement shall be reduced
in the order that minimizes the

 

7

--------------------------------------------------------------------------------


 

amount of total reduction in payments and benefits under the Agreement as a
result of this provision.

 

d.             409A Restrictions.  Notwithstanding the foregoing, if any of the
payments or other benefits described in this Article III are subject to the
requirements of Code Section 409A and the Company determines that you are a
“specified employee” as defined in Code Section 409A as of the Date of
Termination, such payments shall not be paid or commence earlier than the first
day of the seventh month following the Date of Termination.

 

2.             Disposition.  If, on or after the date of a Change in Control, an
Affiliate is sold, merged, transferred or in any other manner or for any other
reason ceases to be an Affiliate or all or any portion of the business or assets
of an Affiliate are sold, transferred or otherwise disposed of and the acquiror
is not the Company or an Affiliate (a “Disposition”), and you remain or become
employed by the acquiror or an affiliate of the acquiror (as defined in this
Agreement but substituting “acquiror” for “Company”) in connection with the
Disposition, you will be deemed to have terminated employment on the effective
date of the Disposition for purposes of this section unless (a) the acquiror and
its affiliates jointly and severally expressly assume and agree, in a manner
that is enforceable by you, to perform the obligations of this Agreement to the
same extent that the Company would be required to perform if the Disposition had
not occurred and (b) the Successor guarantees, in a manner that is enforceable
by you, payment and performance by the acquiror.  This Section 2 of Article III
shall be applied in accordance with Code Section 409A and the regulations,
notices and other guidance of general applicability issued thereunder.

 

ARTICLE IV.

INDEMNIFICATION

 

Following a Change in Control, the Company will indemnify and reimburse you to
the full extent permitted by law and the Company’s articles of incorporation and
bylaws for damages, costs and expenses (including, without limitation,
judgments, fines, penalties, settlements and reasonable fees and expenses of
your counsel) incurred in connection with all matters, events and transactions
relating to your service to or status with the Company or any other corporation,
employee benefit plan or other entity with whom you served at the request of the
Company.

 

ARTICLE V.

CONFIDENTIALITY

 

You will not use, other than in connection with your employment with the
Company, or disclose any Confidential Information to any person not employed by
the Company or not authorized by the Company to receive such Confidential
Information, without the prior written consent of the Company; and you will use
reasonable and prudent care to safeguard and protect and prevent the
unauthorized disclosure of Confidential Information. Nothing in this Agreement
will prevent you from using, disclosing or authorizing the disclosure of any
Confidential Information: (a) which is or hereafter becomes part of the public
domain or otherwise becomes generally available to the public through no fault
of yours; (b) to the extent and upon the terms and conditions that the Company
may have previously made the Confidential Information available to certain
persons; or (c) to the extent that you are required to disclose such
Confidential Information by law or judicial or administrative process.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI.

SUCCESSORS

 

The Company will seek to have any Successor, by agreement in form and substance
satisfactory to you, assent to the fulfillment by the Company of the Company’s
obligations under this Agreement. Failure of the Company to obtain such assent
at least three business days prior to the time a Person becomes a Successor (or
where the Company does not have at least three business days’ advance notice
that a Person may become a Successor, within one business day after having
notice that such Person may become or has become a Successor) will constitute
Good Reason for termination by you of your employment.  The date on which any
such succession becomes effective will be deemed the Date of Termination and
Notice of Termination will be deemed to have been given on that date.  A
Successor has no rights, authority or power with respect to this Agreement prior
to a Change in Control.

 

ARTICLE VII.

OTHER PROVISIONS

 

1.             Binding Agreement.  This Agreement inures to the benefit of, and
is enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
die while any amount would still be payable to you under this Agreement if you
had continued to live, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or; if there be no such designee, to your
estate.

 

2.             No Mitigation.  You will not be required to mitigate the amount
of any payments or benefits the Company becomes obligated to make or provide to
you in connection with this Agreement by seeking other employment or otherwise.
The payments or benefits to be made or provided to you in connection with this
Agreement may not be reduced, offset or subject to recovery by the Company by
any payments or benefits you may receive from other employment or otherwise.

 

3.             No Setoff.  The Company has no right to delay or setoff payments
or benefits owed to you under this Agreement against amounts owed or claimed to
be owed by you to the Company under this Agreement or otherwise.

 

4.             Taxes.  All payments and benefits to be made or provided to you
in connection with this Agreement will be subject to required withholding of
federal, state and local income, excise and employment-related taxes.

 

5.             Notices.  For the purposes of this Agreement, notices and all
other communications provided for in, or required under, this Agreement must be
in writing and will be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party’s respective address set
forth on the first page of this Agreement (provided that all notices to the
Company must be directed to the attention of the chair of the Board), or to such
other address as either party may have furnished to the other in writing in
accordance with these provisions, except that notice of change of address will
be effective only upon receipt.

 

6.             Disputes.  If you so elect, any dispute, controversy or claim
arising under or in connection with this Agreement will be settled exclusively
by binding arbitration administered by the American Arbitration Association in
Minneapolis, Minnesota in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect.  Judgment may be entered on
the

 

9

--------------------------------------------------------------------------------


 

arbitrator’s award in any court having jurisdiction; provided, that you may seek
specific performance of your right to receive payment or benefits until the Date
of Termination during the pendency of any dispute or controversy arising under
or in connection with this Agreement.  The Company will be entitled to seek an
injunction or restraining order in a court of competent jurisdiction (within or
without the State of Minnesota) to enforce the provisions of Article V of this
Agreement.

 

7.             Jurisdiction.  Except as specifically provided otherwise in this
Agreement, the parties agree that any action or proceeding arising under or in
connection with this Agreement must be brought in a court of competent
jurisdiction in the State of Minnesota, and hereby consent to the exclusive
jurisdiction of said courts for this purpose and agree not to assert that such
courts are an inconvenient forum

 

8.             Related Agreements.  To the extent that any provision of any
other Plan or agreement between the Company and you limits, qualifies or is
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while such other Plan or agreement remains in force, the provision of
this Agreement will control and such provision of such other Plan or agreement
will be deemed to have been superseded, and to be of no force or effect, as if
such other agreement had been formally amended to the extent necessary to
accomplish such purpose.  Nothing in this Agreement prevents or limits your
continuing or future participation in any Plan provided by the Company and for
which you may qualify, and nothing in this Agreement limits or otherwise affects
the rights you may have under any Plans or other agreements with the Company. 
Amounts which are vested benefits or which you are otherwise entitled to receive
under any Plan or other agreement with the Company at or subsequent to the Date
of Termination will be payable in accordance with such Plan or other agreement.

 

9.             No Employment or Service Contract.  Nothing in this Agreement is
intended to provide you with any right to continue in the employ of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way your rights or the rights of the Company, which rights are hereby
expressly reserved by each, to terminate your employment at any time for any
reason or no reason whatsoever, with or without cause.

 

10.           Funding and Payment.  Benefits payable under this Agreement will
be paid only from the general assets of the Company.  No person has any right to
or interest in any specific assets of the Company by reason of this Agreement. 
To the extent benefits under this Agreement are not paid when due to any
individual, he or she is a general unsecured creditor of the Company with
respect to any amounts due.  The Company with whom you were employed immediately
before your Date of Termination has primary responsibility for benefits to which
you or any other person are entitled pursuant to this Agreement but to the
extent such Company is unable or unwilling to provide such benefits, the Company
and each other Affiliate are jointly and severally responsible therefor to the
extent permitted by applicable law.  If you were simultaneously employed by more
than one Company immediately before your Date of Termination, each such Company
has primary responsibility for a portion of the benefits to which you or any
other person are entitled pursuant to this Agreement that bears the same ratio
to the total benefits to which you or such other person are entitled pursuant to
this Agreement as your base pay from the Company immediately before your Date of
Termination bears to your aggregate base pay from all such Companies.

 

10

--------------------------------------------------------------------------------


 

11.           Survival.  The respective obligations of, and benefits afforded
to, the Company and you which by their express terms or clear intent survive
termination of your employment with the Company or termination of this
Agreement, as the case may be, including without limitation the provisions of
Articles III, IV, V and VI and Sections 3, 4, 5 and 6 of Article VII of this
Agreement, will survive termination of your employment with the Company or
termination of this Agreement, as the case may be, and will remain in full force
and effect according to their terms.

 

ARTICLE VIII.

MISCELLANEOUS

 

1.             Modification and Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in a writing signed by you and the chair of the Board. No waiver by
any party to this Agreement at any time of any breach by another party to this
Agreement of, or of compliance with, any condition or provision of this
Agreement to be performed by such party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  Notwithstanding anything in this Agreement to the contrary, the Company
expressly reserves the right to amend this Agreement to the extent necessary to
comply with Code Section 409A, as it may be amended from time to time, and the
regulations, notices and other guidance of general applicability issued
thereunder.

 

2.             Entire Agreement.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter to this
Agreement have been made by any party which are not expressly set forth in this
Agreement.

 

3.             Governing Law.  This Agreement and the legal relations among the
parties as to all matters, including, without limitation, matters of validity,
interpretation, construction, performance and remedies, will be governed by and
construed exclusively in accordance with the internal laws of the State of
Minnesota (without regard to the conflict of laws principles of any
jurisdiction).

 

4.             Headings.  Headings are for purposes of convenience only and do
not constitute a part of this Agreement.

 

5.             Further Acts.  The parties to this Agreement agree to perform, or
cause to be performed, such further acts and deeds and to execute and deliver or
cause to be executed and delivered, such additional or supplemental documents or
instruments as may be reasonably required by the other party to carry into
effect the intent and purpose of this Agreement.

 

6.             Severability.  The invalidity or unenforceability of all or any
part of any provision of this Agreement will not affect the validity or
enforceability of the remainder of such provision or of any other provision of
this Agreement, which will remain in full force and effect.

 

7.             Counterparts.  This Agreement may be executed in several
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

 

 

Sincerely,

 

VITAL IMAGES, INC.

 

 

 

By:

/s/ Michael H. Carrel

 

 

 

Name:

Michael H. Carrel

 

 

 

Title:

President & CEO

 

 

 

Agreed to this 10th day of December, 2008.

 

 

 

 

 

   /s/ Reza Ghanbari

 

Dr. Reza A. Ghanbari

 

12

--------------------------------------------------------------------------------